UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 19, 2010 ML ASPECT FUTURESACCESS LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 0-51085 20-1227650 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC Four World Financial Center - 10th Floor 250 Vesey Street New York, NY 10080 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 449-3517 c/o Merrill Lynch Alternative Investments LLC Four World Financial Center - 6th Floor 250 Vesey Street, New York, NY10080 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Merrill Lynch Alternative Investments LLC (“MLAI”) is the sponsor of ML Aspect FuturesAccess LLC (the “Registrant”). (d)Effective as of February 19, 2010 each of James L. Costabile, Paul D. Harris and Colleen R. Rusch became a member of MLAI’s board of managers. James L. Costabile,has been a Vice President of MLAI and a Managing Director within the Global Investments Solutions group (“GIS”) responsible for alternative investment distribution for Merrill Lynch since June 2007 and US Trust since January 2009.Mr. Costabile has been listed as a principal of MLAI since July 14, 2010.He has also been registered with NFA as an associated person of Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”) since August 20, 2007.Mr. Costabile was previously registered as an associated person of Citigroup Global Markets Inc. from November 13, 2003 to July 6, 2007.As part of the MLAI management team, Mr. Costabile oversees a team of specialists responsible for supporting hedge funds, private equity and real asset offerings.Prior to joining Merrill Lynch in 2007, Mr. Costabile spent ten years with Citigroup Inc., most recently as a Managing Director for Citigroup Alternative Investments responsible for co-heading Smith Barney Alternative Investment Distribution from February 2005 to June 2007.Prior to that, Mr. Costabile held a number of positions involving sales, marketing, product management and financial advisor training within different divisions of Citigroup, Inc. including: Citigroup Alternative Investments from May 2003 to February 2005 (sales manager for hedge funds, private equity funds, structured products and exchange funds); the Private Capital Group from February 2001 to May 2003 (sales desk manager for alternative funds for Smith Barney and Citi Private Bank); Salomon Smith Barney Alternative Investment Group from February 1999 to February 2001 (producing sales desk manager for alternative investment funds); Smith Barney Alternative Investments from March 1998 to February 1999 (sales desk supervisor for alternative investment funds) and Smith Barney Capital Management from November 1997 to March 1998 (participating in sales, marketing and product management).Mr. Costabile received a B.S. from Fordham University and holds the Chartered Alternative Investment Analyst designation. Paul D. Harris, has been a Vice President of MLAI and a Managing Director and head of Strategy and Marketing in the Alternative Investment group within GIS since December 2009.Mr. Harris has been listed as a principal of MLAI since August 26, 2010.Mr. Harris is responsible for leading Strategy, Marketing and Information Management functional teams in developing alternative investment solutions, including hedge funds, managed futures, private equity and real assets investments for financial advisors.Prior to joining Merrill Lynch in December 2009, Mr. Harris was a Managing Director at PH Investment Group, LLC from May 2008 to November 2009, and before that a Director at Bridgewater Associates from June 2007 to March 2008.Mr. Harris was also a Director at Citigroup Alternative Investments and the Strategy and M&A team at Citigroup’s investment bank from January 2003 to January 2007.From January 2002 to January 2003, Mr. Harris was the Director of Business Development at Pomona Capital.In addition, Mr. Harris worked in strategic consulting as a Project Leader at the Boston Consulting Group from September 1999 to January 2002.Mr. Harris began his career with Barclays Capital and Goldman Sachs in investment banking and capital markets in September 1992.Mr. Harris holds an MBA from Harvard Business School and a BA in Economics and Politics from Essex University, UK. Colleen R. Rusch, has been a Vice President of MLAI and a Director within GIS responsible for overseeing Merrill Lynch Global Wealth & Investment Management group’s Alternative Investments product and trading platform since 2007.Ms. Rusch has applied to be listed as a principal of MLAI.In addition, Ms. Rusch serves as Chief Administrative Officer and Vice President of IQ Investment Advisors 2 LLC (“IQ”), an indirect wholly-owned investment adviser subsidiary of Merrill Lynch & Co., and serves as Vice President and Secretary of each of IQ’s publicly-traded closed-end mutual funds. Prior to her role in GIS, Ms. Rusch was a Director in the MLPF&S Global Private Client-Market Investment & Origination Group (“MIO”) from July 2005 to 2007.Prior to her role as a Director in MIO, Ms. Rusch was a Director of Merrill Lynch Investment Managers from January 2005 to July 2005 and a Vice President from April 1993 to December 2004.Ms. Rusch holds a B.S. degree in Business Administration from Saint Peter’s College in New Jersey. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ML ASPECT FUTURESACCESS LLC By: Merrill Lynch Alternative Investments LLC, its
